PER CURIAM:
Nazir Chaudhary and Dogwood Realty appeal the district court’s order accepting the recommendation of the magistrate judge, denying their motion to remand and granting defendants’ motion to dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Chaudhary v. Stevens, No. CA-05-382-3 (E.D.Va. Sept. 7, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED